Citation Nr: 0127266	
Decision Date: 12/13/01    Archive Date: 12/19/01

DOCKET NO.  95-16 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and her stepson

ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1946.  He died on December [redacted], 1993.  The appellant 
is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 decision of the 
Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  This matter also comes before the Board on 
appeal from a May 2000 action of the RO which denied the 
appellant's claim for accrued benefits.


FINDINGS OF FACT

1.  There is an approximate balance in the evidence of record 
as to whether the veteran experienced full body exposure to 
sulfur or nitrogen mustard gas while in military service.

2.  The veteran had exposure to the vesicant agent during his 
active military service. 

3.  The veteran was diagnosed with chronic obstructive 
pulmonary disease prior to his death.

4.  There is an approximate balance in the evidence of record 
as to whether the veteran's post-service cigarette smoking 
acted as a nonservice-related supervening event that caused 
the veteran's chronic obstructive pulmonary disease.

5.  The appellant is the veteran's surviving spouse.

6.  The veteran had a claim for service connection for 
respiratory problems caused by exposure to mustard gas 
pending at the time of his death.

7.  The appellant filed her claim for accrued benefits within 
one year of the veteran's death.

8.  Chronic obstructive pulmonary disease was caused by the 
veteran's in-service exposure to a vesicant agent.

9.  Chronic obstructive pulmonary disease contributed 
substantially to the veteran's death.


CONCLUSIONS OF LAW

1.  Service connection is warranted for the cause of the 
veteran's death.  38 U.S.C.A. §§ 101(21), 1110, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.301, 3.312, 3.316 (2001).

2.  Service connection for chronic obstructive pulmonary 
disease for accrued benefit purposes is warranted.  
38 U.S.C.A. §§ 101, 1110, 5107, 5121 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.316, 3.1000 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that service connection for the cause 
of the veteran's death due to chronic obstructive pulmonary 
disease is warranted.  She also asserts that service 
connection for chronic obstructive pulmonary disease, for 
accrued benefits purposes, is warranted.  Specifically, she 
alleges that the veteran's chronic obstructive pulmonary 
disease, which eventually caused his death, was brought about 
by exposure to mustard gas while serving in the Pacific 
during World War II.  It is also requested that the appellant 
be afforded the benefit of the doubt.

Initially, the Board notes that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).

With respect to mustard gas exposure, service connection may 
be granted if the evidence shows:

(1)	Full-body exposure to nitrogen or 
sulfur mustard during active military 
service together with the subsequent 
development of chronic conjunctivitis, 
keratitis, corneal opacities, scar 
formation, or the following cancers: 
Nasopharyngeal; laryngeal; lung (except 
mesothelioma); or squamous cell carcinoma 
of the skin.

(2)	Full-body exposure to nitrogen or 
sulfur mustard or Lewisite during active 
military service together with the 
subsequent development of a chronic form 
of laryngitis, bronchitis, emphysema, 
asthma or chronic obstructive pulmonary 
disease.

(3)	Full-body exposure to nitrogen 
mustard during active military service 
together with the subsequent development 
of acute nonlymphocytic leukemia.

38 C.F.R. § 3.316(a) (2001).

The VA's Adjudication Procedure Manual M21-1, Part III, § 
5.18(a) (April 30, 1999) (hereinafter M21-1) defines full 
body exposure as including all those veterans who: (1) were 
exposed to said chemical during field or chamber testing; (2) 
were exposed under battlefield conditions in World War I; (3) 
were present at the German air raid on the harbor of Bari, 
Italy, in World War II; or (4) were engaged in the 
manufacturing and handling of vesicant (blistering) agents 
during their military service.

However, service connection will not be established under 
§ 3.316 if the claimed condition is due to the veteran's own 
willful misconduct, or if there is affirmative evidence that 
establishes a nonservice-related supervening condition or 
event as the cause of the claimed condition.  38 C.F.R. 
§§ 3.301(c), 3.303, 3.316 (2001).

Moreover, death is deemed to have been caused by a service-
connected disability when the evidence establishes that a 
service-connected disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
service-connected disability is deemed to have been the 
principal cause of death when it, alone or jointly with 
another disorder, was the underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  When 
finding that a service-connected disability was a 
contributory cause of death, it must be shown that the 
disability contributed substantially, or combined with 
another disorder to cause death, or that it aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).

In addition, the law and regulation governing claims for 
accrued benefits provides that, upon the death of a veteran, 
his lawful surviving spouse may be paid periodic monetary 
benefits to which he was entitled at the time of his death, 
and which were due and unpaid for a period not to exceed two 
years, based on existing rating decisions or other evidence 
that was on file when he died.  38 U.S.C.A. § 5121 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.1000 (2001).

Although the appellant's claim for accrued benefits that are 
at issue in this appeal is separate from the claim that the 
veteran filed prior to his death, the accrued benefits claim 
is "derivative of" those claims and, by statute, the 
appellant takes the veteran's claim as it stood on the date 
of his death.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. 
Cir. 1996).  Furthermore, the United States Court of Appeals 
for the Federal Circuit concluded that, in order for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  Jones v. West, 136 F. 3d 1296 
(Fed. Cir. 1998).

Furthermore, controlling laws and regulations provide that, 
when there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Pub. L. No. 106-475, 114 Stat. 2096. 
2098-99.

In January 1992, the veteran filed a claim of service 
connection for bronchitis and emphysema due to exposure to 
mustard gas.  In October 1993, the RO denied this claim.  
Later in October 1993, the veteran filed a notice of 
disagreement to the October 1993 RO decision.  In December 
1993, the RO issued a statement of the case.  However, on 
December [redacted], 1993, the veteran died before perfecting an 
appeal as to the October 1993 RO decision.  In April 1994, 
the appellant, who is the veteran's surviving spouse, filed a 
VA Form 21-534, Application for Dependency and Indemnity 
Compensation, Death Pension and Accrued Benefits by a 
Surviving Spouse. 

During his lifetime, the veteran claimed that during World 
War II he was assigned to the 10th Chemical Company and 
between 1944 and 1945 he was on an eight-month detail to an 
Army Air Force Unit at Oro Bay, New Guinea servicing mustard 
gas bombs and canisters.  See statements from the veteran 
received in October 1992 and July 1993.  Specifically, he 
reported that his duties included inspecting the bombs and 
canisters for leaks and disposing of leaking and otherwise 
bad ordinance.  Id.  During the course of his job he was 
exposed to mustard gas on a number of occasions.  Id.  
Moreover, he reported that, while safety equipment was in use 
most of the time, including gas masks, rubber suits, and 
rubber boots, it was not always put on before gas exposure 
occurred or the equipment was not effective in preventing 
mustard gas exposure.  Id.  He maintained that his diagnosed 
chronic bronchitis and emphysema, which were first diagnosed 
in the mid-1950's, were the result of his exposure to mustard 
gas.  See statements from the veteran received in October 
1992, July 1993, and October 1993.

Additionally, at personal hearings in April 1995 and August 
2001, the appellant and the veteran's son provided additional 
facts about the veteran's duties while serving at Oro Bay, 
New Guinea.  Specifically, the veteran's son reported that 
the veteran and others checked mustard gas and phosgene gas 
canisters for leaks by opening up the wooden crates they were 
stored in and checking visually for leaks.  As to the 
phosgene gases, the veteran told him that they also checked 
to see if these gases were still functioning by tapping off 
some of the gas - if it was clear, it was still good and if 
it was cloudy, it had gone bad.  Thereafter, his father told 
him that the samples of the phosgene gas were disposed of by 
just pouring them out on the ground at the storage area and 
sometimes this was done before he had his gas mask on.  Next, 
the veteran's son reported that the veteran told him that, 
because of the heat and humidity, as well as the lack of 
adequate supervision, safety equipment was carried along for 
the inspection but only put on after a leak was found.  This 
practice led to the veteran's exposure to various agents on a 
number of occasions.  The veteran's son also testified that 
the veteran told him that he helped dispose of leaking 
mustard gas bombs and canisters and leaking or bad phosgene 
gas canisters.  Specifically, they were disposed of by taking 
them out to sea on a landing craft, knocking holes in the 
bottom of the canister with a hammer, and then dropping them 
into the ocean. 

While the veteran's service medical records are no longer 
available, service personnel records show the veteran served 
in the Army from December 1942 to January 1946, his 
occupational specialty was machinist, and under the heading 
battles and campaigns was listed New Guinea.  It was also 
noted that he served overseas for thirty-two months in the 
Asiatic Pacific Theatre with the 10th Chemical Warfare 
General Service Company, which was attached to the 8th Army.  
As a machinist, it was noted that his duties included the 
repair of chemical equipment. 

In June 1996, the RO received a copy of the Department of the 
Army history for the 10th Chemical Maintenance Company for 
part of 1944 and 1945.  In part, this history noted that, 
while based in Australia, men of the 10th Chemical 
Maintenance Company were on Detached Service in New Guinea 
and other places North (see histories dated in May 1944 and 
July 1944), were transferred to the 247th Chemical Base Depot 
(see history dated in May 1944), and had detached service to 
the 760th Chemical Depot Company (see history dated in May 
1944).  It was also noted that the name of the "10th Chemical 
Maintenance Company" was changed to the "10th Chemical 
Service Company, Chemical Warfare."  See history dated in 
November 1944.  A record dated in October 1945 noted that the 
10th Chemical Service Company, Chemical Warfare was 
responsible for unloading and storing mustard gas bombs and 
drums of "CNS" at a toxic yard.

Thereafter, in September 1999, the RO received an E-mail from 
the U.S. Army Soldier and Biological Chemical Command 
(SBCCOM) (formerly known as the Chemical and Biological 
Defense Command) to the effect that:

1.	The veteran's DD 214 states that he 
was stationed in New Guinea and he 
specifically states Oro Bay.  Oro Bay was 
the center for the chemical warfare 
schools conducted in that area [and] the 
location [also] served as a storage depot 
for chemical ammunition to include 
mustard agent and phosgene.

2.	It is possible that in the 
performance of his official duties he was 
exposed to mustard agent to some degree.  
Without service medical records it is not 
possible to state this for fact.  
Chemical Warfare Service personnel were 
often exposed to mustard agent to a 
nonlimiting degree and therefore did not 
seek professional medical treatment as 
part of their training was first aid for 
chemical agent exposure.

3.	In addition, the veteran mentions 
sea dumping of nonserviceable munitions.  
There are records to indicate that such 
activities did occur at Oro Bay.  With 
the historical information available, it 
should be possible to attribute benefit 
of doubt in the veteran's favor with 
respect to this claim.


As discussed above, under 38 C.F.R. § 3.316, the veteran will 
be entitled to a presumption of service connection only if 
the record shows he had: (1) full-body exposure, (2) to a 
specified vesicant agent, (3) during active military service, 
and (4) has subsequently developed a specified condition as 
set forth at 38 C.F.R. § 3.316 (2001).  See Pearlman v. West, 
11 Vet. App. 443 (1998).

As to whether the veteran had full-body exposure, as 
discussed above, there is no official record documenting that 
the veteran was detailed to Oro Bay, New Guinea servicing 
mustard gas bombs and canisters in 1944 and 1945 or service 
medical records document treatment for injuries stemming from 
mustard gas exposure.  Nevertheless, the Board finds that the 
evidence of record does seem to corroborate the accounts 
given by the veteran.  The veteran's service personnel 
records showing his being in New Guinea, the history of the 
10th Chemical Maintenance Company verifying that one of its 
jobs entailed the handling of mustard gas bombs, and the 
history of the 10th Chemical Maintenance Company verifying 
that it had men detailed to New Guinea along with the 
statement from SBCCOM are highly persuasive.  Thus, providing 
the appellant the benefit of the doubt, the Board concludes 
that the veteran had qualifying full-body exposure as 
contemplated by 38 C.F.R. § 3.316(a) because the veteran was 
engaged in the handling of a vesicant agent (i.e. mustard 
gas) during his military service.  38 U.S.C.A. § 5107(b); 
Pub. L. No. 106-475, 114 Stat. 2096. 2098-99.

Next, as to whether the veteran had exposure to a 
specifically listed vesicant agent (i.e., nitrogen mustard 
gas, sulfur mustard gas, or Lewisite), the Board notes that 
SBCCOM reported that "Oro Bay was the center for the chemical 
warfare schools conducted in that area [and that the] 
location served as a storage depot for chemical ammunition to 
include mustard agent."  Therefore, providing the appellant 
the benefit of the doubt, the Board concludes that the 
veteran had exposure to a specifically listed vesicant agent 
(i.e., either nitrogen or sulfur mustard gas) as contemplated 
by 38 C.F.R. § 3.316.  See 38 U.S.C.A. § 5107(b); Pub. L. No. 
106-475, 114 Stat. 2096. 2098-99; Pearlman v. West, 
11 Vet. App. 443, 446 (1998).

As to whether the veteran had exposure to the vesicant agent 
while on active duty, the veteran's service personnel records 
show he served on active duty with the Army between December 
1942 to January 1946.  See 38 U.S.C.A. § 101(21) (West 1991).  
Moreover, the veteran claimed, and the record shows, that 
this exposure took place while on New Guinea for eight months 
between 1944 and 1945.  Therefore, the Board concludes that 
the veteran's exposure took place while on active duty.  See 
38 U.S.C.A. § 101(21) (West 1991); 38 C.F.R. § 3.316; 
Pearlman v. West, 11 Vet. App. 443, 446 (1998). 

As to whether the veteran was diagnosed with one of the 
specifically enumerated disease processes found at 38 C.F.R. 
§ 3.316, the Board notes that the veteran's post-service 
medical history clearly shows the veteran's complaints and/or 
treatment for respiratory problems including shortness of 
breath, wheezing, and a morning cough diagnosed as chronic 
emphysema and chronic bronchitis beginning in August 1971 and 
chronic obstructive pulmonary disease beginning in August 
1992.  See private treatment records from Harvard Community 
Health Plan, dated in August 1971, September 1971, November 
1971, May 1972, January 1973, May 1973, March 1974, and July 
1975; Chest x-rays obtained from Harvard Community Health 
Plan dated in August 1971, September 1971, and December 1973; 
letter from Suhdong Hahn, M.D., dated in August 1992; private 
treatment records from Memorial Hospital dated in August and 
September 1992; VA examination dated in August 1993; VHA 
opinion dated in November 1999; and letter from Mohammad A. 
Khan, M.D., dated in July 2001.  In this regard, § 3.316 
specifically lists chronic emphysema, chronic bronchitis, and 
chronic obstructive pulmonary disease as being etiologically 
related to qualifying full body mustard gas exposure.  See 
38 C.F.R. § 3.316; See also M21-1, Part III, par. 5.18 
(April 30, 1999).

Lastly, the Board looks to see if the record contains a post-
service intervening event that is more likely the cause of 
the veteran's chronic obstructive pulmonary disease.  As 
noted above, service connection will not be established under 
§ 3.316 if the claimed condition is due to the veteran's own 
willful misconduct, or if there is affirmative evidence that 
establishes a nonservice-related supervening condition or 
event as the cause of the claimed condition.  38 C.F.R. 
§§ 3.301(c), 3.303, 3.316 (2001).

With the above in mind, the Board notes that the August 1993 
VA examiner opined, after diagnosing the veteran with chronic 
obstructive pulmonary disease, that it was likely related to 
a lifelong smoking habit which veteran stopped ten years 
earlier.  Thereafter, in a November 1999 opinion, by an 
Associate Chief, Pulmonary Medicine of a VA medical center, 
it was reported that 

I have reviewed the record made available 
to me on [the veteran] and I conclude 
that his respiratory impairment was COPD, 
severe, with an FEV 1 of about 1.0 
liters.  He was a life long cigarette 
smoker and the association between 
smoking and COPD is well established.  I 
assume that smoking was the causative 
agent in this man.  I think that the role 
of mustard gas exposure during WW II is 
speculative at best.  [Emphasis Added]

On the other hand, in July 2001 Dr. Khan, who had been the 
veteran's physician from 1977 until his death in 1993, 
reported that he had reviewed the veteran's medical history, 
and opined as followed.

[The veteran] suffered from chronic 
obstructive pulmonary disease with a 
significant bronchitic component.  Based 
upon a reasonable degree of medical 
certainty and with the new information 
that [the veteran] was exposed to mustard 
gas during World War II...the probability 
of lung injury caused by mustard gas 
exposure contributing toward [the 
veteran's] overall symptoms of chronic 
bronchitis and chronic obstructive 
pulmonary disease cannot be completely 
denied.

In weighing the evidentiary value to be afforded each of the 
above opinions in deciding whether there was intervening 
willful act by the veteran, the Board finds it troublesome 
that the August 1993 VA examiner's opinion was provided prior 
to RO development established full-body exposure to a 
vesicant agent while in military service and the November 
1999 VA opinion was based on an "assumption" that the 
veteran's chronic obstructive pulmonary disease must have 
been due to cigarette smoking as well as the dismissal of the 
statutory presumption found at 38 C.F.R. § 3.316.

On the other hand, the Board finds it significant that Dr. 
Khan's opinion was based on a sixteen-year history of 
treatment of the veteran as well as a copy of the more recent 
information obtained from SBCCOM.  The Board also finds it 
significant that the medical record shows that the veteran 
gave up smoking on a number of occasions for protracted 
lengths of time and that this fact was not commented on in 
the 1999 VA opinion.  See January 1973 treatment record from 
Harvard Community Health Plan (stopped smoking for three 
weeks); August 1992 letter from Suhdong Hahn, M.D. (stopped 
smoking for 5 years); and August 1993 VA examination report 
(stopped smoking ten years earlier).

Accordingly, the Board finds that, while both the August 1993 
VA examiner and November 1999 VA opinion provided an 
alternate theory as to the cause of the veteran's chronic 
obstructive pulmonary disease, they do not act to establish 
that the veteran's post-service cigarette smoking acted as a 
nonservice-related supervening event that caused the 
veteran's chronic obstructive pulmonary disease.  In sum, the 
evidence as to this issue, both positive and negative, is at 
least in equipoise.  Under such circumstances, and granting 
the appellant the benefit of any doubt in this matter, the 
Board finds that the veteran's diagnosed chronic obstructive 
pulmonary disease was not due to a post-service intervening 
event such as cigarette smoking.  See 38 U.S.C.A. § 5107(b); 
Pub. L. No. 106-475, 114 Stat. 2096. 2098-99; 38 C.F.R. 
§ 3.301, 3.303, 3.316 (2001).

In summary, the Board finds that the evidence shows that the 
veteran had: (1) full-body exposure, (2) to specified 
vesicant agent (i.e., mustard gas), (3) during active 
military service, and (4) has subsequently developed a 
specified condition set forth at 38 C.F.R. § 3.316 (2001) 
(i.e., chronic obstructive pulmonary disease).  See also 
Pearlman v. West, 11 Vet. App. 443 (1998).  

The Board also finds that: (1) the service records that 
confirmed the veteran's exposure to a vesicant agent while in 
military service where constructively of record at the time 
of the veteran's death (see Hayes v. Brown, 4 Vet. App. 353 
(1993) (service department records are considered 
constructively in the claims file), (2) the appellant, as the 
veteran's surviving spouse, had standing to file a claim for 
accrued benefits (see 38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000), (3) the veteran had a claim of service connection 
for respiratory problems brought about by exposure to mustard 
gas pending at the time of his death (see 38 U.S.C.A. 
§§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1299 (Fed. Cir. 
1998), and (4) the claim for accrued benefits was filed 
within one year of the veteran's death (see 38 U.S.C.A. 
§ 5121(c); 38 C.F.R. § 3.1000(c)).

Therefore, service connection for chronic obstructive 
pulmonary disease for accrued benefits purposes is warranted.  
38 U.S.C.A. §§ 101, 1110, 5107, 5121 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.316, 3.1000 (2001).

Thus, the remaining question left before the Board is whether 
the chronic obstructive pulmonary disease that the veteran 
incurred because of his active service caused or contributed 
substantially and materially to cause his death.

The veteran's death certificate reports that the immediate 
cause of the veteran's death on December [redacted], 1993, was 
respiratory failure due to pneumonia and chronic obstructive 
pulmonary disease.  Moreover, the record shows the veteran's 
complaints and/or treatment for respiratory problems dating 
back to 1971 with chronic obstructive pulmonary disease first 
being diagnosed in 1992.  Moreover, VA physicians in August 
1993 and November 1999, as well as Dr. Khan in July 2001, 
provided opinions as to the severity of the veteran's chronic 
obstructive pulmonary disease. 

In view of the documented severity of the veteran's chronic 
obstructive pulmonary disease, as well as it being listed on 
the death certificate as contributing to the veteran's death, 
the Board concludes that chronic obstructive pulmonary 
disease contributed substantially to the veteran's death and 
a grant of service connection for the cause of death is 
warranted.  38 C.F.R. §§ 3.102, 3.312, 3.316 (2001).

Lastly, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The new 
law applies to all claims filed on or after the date of the 
law's enactment, as well as to claims filed before the date 
of the law's enactment, and not yet finally adjudicated as of 
that date.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).  It is the 
Board's conclusion that the new law does not preclude it from 
proceeding to an adjudication of the appellant's claims under 
the circumstances herein presented, in view of the favorable 
action taken with respect to both issues.


ORDER

Service connection for the cause of the veteran's death is 
granted.

Entitlement to service connection for chronic obstructive 
pulmonary disease, for accrued benefits purposes, is granted.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 

